In a claim, inter alia, to recover damages for wrongful death, etc., the State of New York appeals, as limited by its brief, from so much of a judgment of the Court of Claims (Mignano, J.), dated January 8, 2003, as, after a nonjury trial on the issue of damages, is in favor of the claimant Jessica Bogen and against it in the principal sum of $1,250,000 for past and future loss of parental care and guidance.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The damages award does not deviate materially from what would be reasonable compensation for past and future loss of parental guidance and care (see Paccione v Greenberg, 256 AD2d 559, 560-561 [1998]; Bryant v New York City Health & Hosps. Corp., 250 AD2d 797, 798 [1998], mod on other grounds 93 NY2d 592 [1999]). Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.